Citation Nr: 0842692	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-34 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral ankle 
disability.  

3.  Entitlement to a compensable rating for patellofemoral 
pain syndrome of the left knee with history of tibial plateau 
stress fracture.  

4.  Entitlement to a compensable rating for patellofemoral 
pain syndrome of the right knee with history of tibial 
plateau stress fracture.  

5.  Entitlement to a 10 percent rating for multiple, 
noncompensable service-connected disabilities, under 38 
C.F.R. § 3.324.  


REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Attorney 
at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 2001 to January 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDINGS OF FACT

1. A back disability is not currently shown.  

2. A bilateral ankle disability is not currently shown.

3. Patellofemoral pain syndrome of the left knee with history 
of tibial plateau stress fracture is manifested by complaints 
of pain, locking, and a feeling of grinding and popping; 
clinical findings demonstrate full range of motion from 0 
degrees of extension to 140 degrees of flexion and tendonitis 
without evidence of laxity or X-ray evidence of arthritis.  

4. Patellofemoral pain syndrome of the right knee with 
history of tibial plateau stress fracture is manifested by 
complaints of pain and a feeling of grinding and popping; 
clinical findings demonstrate full range of motion from 0 
degrees of extension to 140 degrees of flexion and tendonitis 
without evidence of laxity or X-ray evidence of arthritis.  

5. The service-connected knee disabilities clearly do not 
interfere with normal employability.  


CONCLUSIONS OF LAW

1. A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).  

2. A bilateral ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).  

3. The criteria for a compensable rating for patellofemoral 
pain syndrome of the left knee with history of tibial plateau 
stress fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5257, 5260, 
5261 (2008).

4. The criteria for a compensable rating for patellofemoral 
pain syndrome of the right knee with history of tibial 
plateau stress fracture have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5257, 5260, 
5261 (2008).  

5. The assignment of a single 10 percent rating for the 
veteran's two separate noncompensable service-connected 
disabilities (patellofemoral pain syndrome of the left knee 
and patellofemoral pain syndrome of the right knee) based on 
clear interference with normal employability is not 
warranted.  38 C.F.R. § 3.324 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-and post-adjudication VCAA notice by 
letters, dated in June 2005, in August 2005, in June 2008, 
and in August 2008.  The notice included the type of evidence 
needed to substantiate the claims of service connection, 
namely, 


evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  Also, the notice included the type 
of evidence needed to substantiate the claims for increase 
namely, evidence of an increase in severity of the service-
connected disability and the effect that worsening has on the 
claimant's employment and daily life.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice in included the provisions for the effective date 
of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and general notice of the criteria of the 
Diagnostic Code under which the claimant is rated).  

To the extent the VCAA notice in regard to compliance with 
Dingess v. Nicholson and Vazquez-Flores v. Peake came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in August 2008.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  By letter in December 2007, the RO 
inquired whether the veteran desired a personal hearing, but 
he did not respond.  The RO obtained the service treatment 
records and records from H.B., M.D., who was identified by 
the veteran.  He has not identified any additional records 
for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection and further development in this 
respect is not required because there is no record of a 
chronic back disability or bilateral ankle disability or 
complaints relative thereto during service.  Further, there 
is no competent evidence of persistent or recurrent symptoms 
relative to these disabilities since service, and in fact, 
there is no evidence that the veteran has a current back or 
bilateral ankle disability.  In short, the evidence does not 
indicate that the claimed disabilities may be associated with 
service.  Under these circumstances, a medical examination or 
medical opinion is not required for the back and bilateral 
ankle disability under 38 C.F.R. §3.159(c)(4).  

VA has conducted necessary medical inquiry in an effort to 
substantiate the claims for increase.  38 U.S.C.A. § 
5103A(d).  The veteran was afforded VA examinations in July 
2004 and August 2005 to evaluate the bilateral knee 
disabilities.  There is no evidence in the record dated 
subsequent to the VA examinations that shows a material 
change in the disability to warrant a reexamination.  38 
C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims that he has disabilities related to the 
back and ankles as a result of service.  He asserts that he 
was in good health when he entered service.  

The service treatment records contain no complaint or 
diagnosis of a bilateral ankle disability.  As for a back 
disability, on a report of medical examination dated in 
October 2001, there is a notation of mild dextroscoliosis.  
In November 2001, a Physical Evaluation Board did not refer 
to a back disability.  The veteran was discharged from 
service because of his bilateral knee disability.  

After service, private records from H.B., M.D., dated in 
March 2005, show that on physical examination the back and 
extremities were normal.  Later that month, the veteran 
complained of sore joints, but he did not specify which 
joints.  There was no diagnosis of a back or ankle disability 
at that time or any other time since service, including at 
the time of a VA examination in July 2004, when evaluation of 
the ankles was unremarkable.  

In the absence of satisfactory proof that the veteran has a 
current diagnosis of a back disability or a bilateral ankle 
disability, service connection cannot be granted.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A condition or injury 
occurring in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

Although the veteran is competent to describe back and ankle 
symptoms, unless a condition is one under case law where lay 
observation has been found to be competent to establish the 
presence or diagnosis of a disability, the determination as 
to the presence or diagnosis of the disability is medical 
question, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (on the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

And as here, the determinative issues involve questions of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claims.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  For this 
reason, the Board rejects the veteran's statements as to the 
presence of a back disability or a bilateral ankle disability 
as competent evidence to substantiate the claims.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Without competent medical evidence that the veteran has a 
current back disability or bilateral ankle disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

As the Board may consider only competent independent medical 
evidence to support its finding on a question of a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence of a current diagnosis 
of a back disability or a bilateral ankle disability, the 
preponderance of the evidence is against the claims, and the 
reasonable-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

II. Claims for Increase 

Bilateral Knee Disabilities

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

When evaluating limitation of motion, consideration is given 
to the degree of functional loss caused by pain.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.

Under 38 C.F.R. § 4.45, weakened movement, excess 
fatigability, and pain on movement are factors to consider.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The left knee patellofemoral pain syndrome and right knee 
patellofemoral pain syndrome are both currently rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Codes 
5099-5014.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27.  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number is "built up" with the first two digits being 
selected from that part of the schedule most closely 
identifying the part, and the last two digits being "99" 
for an unlisted condition.

Under Diagnostic Code 5014, osteomalacia is rated on 
limitation of motion of the affected part, as degenerative 
arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint or joints involved.  

When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; and flexion limited to 30 degrees is 
rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; and extension limited to 15 degrees 
is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee under Diagnostic Code 5003 and 
for instability of the knee under Diagnostic Code 5257.  
Separate ratings may also be assigned for both limitation of 
flexion and limitation of extension.

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent subluxation or lateral 
instability of the knee.  A rating of 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability.  A rating of 30 percent requires severe 
recurrent subluxation or lateral instability.

Private and VA medical records do not show any evidence of 
arthritis of either knee.  VA X-rays of the knees in July 
2004 indicate a depression of the medial tibial plateau on 
the right, probably longstanding and of doubtful clinical 
significance.  Private X-rays of the knees in early August 
2005 showed a possible lateral patellar subluxation, 
bilaterally, but subsequent VA X-rays of the knees in August 
2005 were negative.  

At the time of a VA examination in August 2005, it was noted 
that the veteran had no history of any major swelling or 
major injury to either knee.  There was also no mechanical 
instability.  The veteran complained that his left knee had 
started to lock, occurring about once a week, and that the 
knee tended to swell.  



The veteran stated that there was some feeling of grinding 
and popping and that the pain was mostly on the lateral side 
of the knees.  He was able to go up and down stairs and to 
squat.  He did not run because it increased the pain.  He did 
not require assistive aids such as a cane, and he was 
independent in all activities of daily living.  He was able 
to work full-time, and he was on his feet for most of the 
day.  

On physical examination, the knees appeared normal without 
any evidence for joint effusion.  There was full range of 
motion of both knee joints from 0 degrees of extension to 140 
degrees of flexion, and the motions were smooth.  There was 
no ligamentous laxity.  There were negative McMurray and 
Lachman's tests.  Patellar tracking and crepitus was negative 
bilaterally.  Both knees were examined on repetitive motions, 
and there was no fatigability, incoordination, or loss or 
range of motion.  It was noted that the veteran may have 
additional pain if he were to run.  There was some tenderness 
along the insertion of the medial hamstring over the tibia 
and to some extent over the lateral hamstring around the 
knees, and perhaps slight tenderness over the patellar 
tendons insertion on the tibia.  Motor strength of the 
hamstrings and quadriceps bilaterally was normal.  The 
diagnoses were bilateral patellofemoral syndrome and 
bilateral tendonitis of the medial and lateral hamstrings and 
possibly some patellar tendonitis.  

Private records show that in July 2005 the veteran reported 
that he had had no treatment for his knees since service.  At 
that time there was full range of motion, patellar crepitus 
bilaterally, and some tenderness with patellar compression.  
He was referred for an orthopedic consultation, and in August 
2005 (prior to the VA examination) K.Y., M.D., indicated that 
the veteran's chief complaint was left posterolateral knee 
pain, which bothered him with activity and at night.  
Findings on physical examination were similar to those noted 
on the VA examination later that month, except in regard to 
the left knee, which had trace effusion, tenderness in the 
lateral joint line, and positive spring and McMurray's tests.  
The impression was left knee likely with a lateral meniscus 
tear.  

VA examination findings in July 2004 are similar to those of 
the later VA examination. 

As shown by the foregoing medical evidence, despite the 
veteran's complaints of pain, left knee locking, and feelings 
of grinding and popping, the objective findings in relation 
to his knees consist of tendonitis.  A left knee meniscus 
tear was suggested as a likely ailment, but there has been no 
further comment on this and service connection has not been 
established for a meniscal injury.  In any case, there is 
full range of motion without evidence of laxity or X-rays 
evidence of arthritis.  

From this, the Board concludes that the veteran does not meet 
the criteria for a compensable rating for the left knee and 
right knee patellofemoral pain syndrome under Diagnostic 
Codes 5003, 5257, 5260, and 5261.  

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, relating to functional loss due to 
pain, weakened movement, excess fatigability, etc., in 
addition to painful motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that consideration must be given to 
functional loss due to pain, as well as to weakened movement, 
excess fatigability, etc., in addition to any limitation of 
motion).  However, the record does not indicate that the 
veteran has such painful motion or functional impairment 
resulting from his service-connected left knee disability to 
warrant a compensable rating under either Diagnostic Code 
5260 or 5261, considering 38 C.F.R. §§ 4.40. and 4.45.  

That is, there is no objective evidence that pain on use or 
during flare-ups results in functional limitation to the 
extent that limitation of flexion would be 10 percent 
disabling under Diagnostic Code 5260 or that limitation of 
extension would be 10 percent disabling under Diagnostic Code 
5261.  As noted, the VA examiner specifically addressed such 
DeLuca considerations as pain on repeated use, fatigue, and 
incoordination.  

As noted, there was no evidence of instability in relation to 
the service-connected knee disabilities to warrant a separate 
compensable rating under Diagnostic Code 5257. 

Because the preponderance of the evidence is against the 
claims for a compensable rating for patellofemoral pain 
syndrome of the left knee and of the right knee, the benefit-
of- the-doubt standard of proof does not apply.  38 U.S.C.A. 
5107(b). 

A Rating Under 38 C.F.R. § 3.324

Notwithstanding the foregoing discussion regarding 
consideration of higher ratings for the service-connected 
knee disabilities under the applicable schedular criteria, it 
is noted that, when a veteran has two or more separate, 
permanent service-connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities is of compensable degree, a single 
10 percent rating may be assigned, but such rating may not be 
assigned in combination with any other rating.  38 C.F.R. § 
3.324.

In this case, service connection is in effect for two 
separate disabilities:  patellofemoral pain syndrome of the 
left knee and patellofemoral pain syndrome of the right knee.  
Each disability is evaluated as noncompensable.  However, the 
Board finds that while each of these disabilities involves 
some degree of functional impairment, there is no evidence to 
show that the veteran has obvious limitation in performing 
his regular employment related to these disabilities.  

The relevant medical evidence in the file is rather scant, 
mainly consisting of a VA examination report of August 2005.  
Other clinical records consist of a VA examination report of 
July 2004 and records from private medical providers also 
dated in 2005.  There is no evidence to show that the 
veteran's knee disabilities interfered with employment.  The 
VA examination in August 2005 remarked that the veteran 
worked full-time and was on his feet most of the day.  He 
stood, walked, and lifted quite a bit during the course of 
his job.  It was felt that the veteran was independent in all 
activities of daily living and was able to work full-time.  
In short, there is no objective evidence from that 
examination, or from any other clinical evaluation, to 
demonstrate that the veteran's service-connected disabilities 
clearly interfered with the activities required by his 
employment.  

In view of the foregoing, the Board finds that the criteria 
for the assignment of a single 10 percent rating under the 
provisions of 38 C.F.R. § 3.324, based on the veteran having 
two noncompensable service-connected disabilities, have not 
been met.  As the weight of the credible evidence is against 
the veteran's claim, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 
38 C.F.R. § 3.321(b)(1).






ORDER

Service connection for a back disability is denied.  

Service connection for a bilateral ankle disability is 
denied.  

A compensable rating for patellofemoral pain syndrome of the 
left knee with history of tibial plateau stress fracture is 
denied.    

A compensable rating for patellofemoral pain syndrome of the 
right knee with history of tibial plateau stress fracture is 
denied.  

A 10 percent rating for multiple, noncompensable 
service-connected disabilities, under 38 C.F.R. § 3.324 is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


